—Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered January 26, 1999, which, in a proceeding pursuant to CPLR article 78, denied petitioner landlord’s application to annul respondent Division of Housing and Community Renewal’s determination of a rent overcharge, and dismissed the petition, unanimously affirmed, without costs.
Petitioner’s singular contention that respondent’s review of the rental history of the subject rent stabilized unit should have been limited to the four-year period preceding the tenant’s filing of the rent overcharge complaint is without merit. Where, as here, the tenant’s overcharge complaint was filed prior to April 1, 1984, section 33 of the Rent Regulation Reform Act of 1997 (L 1997, ch 116), amending Rent Stabilization Law (Administrative Code of City of NY) § 26-516 (a), is inapplicable, and respondent’s review of the rental history is not limited to the four-year period preceding the tenant’s filing of the overcharge complaint (Matter of Greenberg Real Estate v Division of Hous. & Community Renewal, 258 AD2d 313). Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Buckley, JJ.